Citation Nr: 0301138	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-09 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to separate 10 percent evaluations for 
each ear affected by tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION


The veteran had verified active duty service from February 
1974 to February 1977.

This appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from an 
October 2000 rating decision of the Togus, Maine Regional 
Office (RO) which granted service connection for tinnitus, 
rated 10 percent disabling from June 28, 2001.  After 
notification of this action, a notice of disagreement was 
received in September 2001 which took issue with the 
solitary award of 10 percent for tinnitus, asserting that 
a separate 10 percent disability evaluation is warranted 
for each ear affected by tinnitus. 

The Court of Appeals for Veterans Claims (Court) has held 
that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following 
a grant of service connection, and dissatisfaction with 
determinations on later filed claims for increased 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  Inasmuch as the current issue was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with original rating, the Board has 
characterized the issue on appeal as set forth on the 
title page of this decision.


FINDINGS OF FACT


1.  All notification and development action needed to 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran's tinnitus is recurrent and is rated at 
the maximum schedular evaluation.

3.  Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to 
tinnitus have not been demonstrated, and the application 
of the regular schedular standards is not impractical.

4.  There is no provision under the rating schedule or 
applicable regulations that provides for a separate 
evaluation for each ear affected by tinnitus.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met; the veteran is in receipt of 
the maximum schedular evaluation for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection for tinnitus was granted by rating 
action dated in October 2000, and a 10 percent disability 
evaluation was assigned, effective from June 28, 2000.  
The veteran asserts that he has constant and persistent 
ringing in both ears which warrants a higher rating, and 
that a separate 10 percent evaluation for each ear should 
be established.  The representative avers that the rating 
schedule, to include the provisions pertinent to ear 
disabilities, specifies when a disability is to be rated 
for a single entity as opposed to bilaterally, and that 
the rating schedule is not specific regarding whether the 
10 percent rating for tinnitus is for unilateral or 
bilateral disability.  It is therefore argued that 
Diagnostic Code 6260 is ambiguous and that the Court has 
held that any ambiguity should be resolved in favor of the 
veteran.  It is also maintained that 38 C.F.R. § 4.25 
(2002) mandates that a separate rating be awarded for each 
ear affected by tinnitus.

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (codified 
as amended at 38 C.F.R. § 3.102).  They also include an 
enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159(b) 
(2002)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A (West Supp 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c) (2002)). 

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue on appeal, and that all notification 
and development action needed to render a fair decision on 
this claim has been accomplished under the circumstances.  

As evidenced by the October 2001 statement of the case, 
the veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  The Board finds that they have 
been given notice of the information and evidence needed 
to substantiate the claim, and, as evidenced by various 
letters soliciting information and/or evidence (see, e.g., 
RO letters of July 2000 and November 2001), have been 
afforded opportunities to submit such information and 
evidence.  Moreover, because, as explained below, there is 
no indication that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA, is not here at issue.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  The duty to notify has thus been met.

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claim currently under 
consideration.  The veteran was provided with a VA 
audiogram and audiology examination in October 2000 to 
determine the nature, extent and etiology of his claimed 
hearing impairment and a private clinical record in this 
regard has also been associated with claims file.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  
Significantly, the appellant has not contended, and there 
is otherwise no indication that there exists any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Under these circumstances, the Board finds that 
adjudication of this claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Pertinent Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
Separate diagnostic codes identify the various 
disabilities.  The veteran's entire history is reviewed 
when making disability evaluations.  See generally 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Generally, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of a "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  

The veteran's tinnitus has been rated under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 which provides that a maximum 
10 percent evaluation is warranted for recurrent tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Factual Background and Legal Analysis

The veteran underwent a private audiologic evaluation in 
July 2000 wherein it was noted that he had constant 
bilateral tinnitus.  On VA audiology examination in 
October 2000, he again reported constant tinnitus, 
bilaterally.

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  See 
AB v. Brown, 6 Vet. App. 35 (1993).  If the veteran is at 
the maximum evaluation and no other criteria are 
applicable, there is no case in controversy.  In order for 
a claim to proceed, there must be a benefit.  In this 
case, the maximum rating allowed for tinnitus under the 
applicable rating code is 10 percent.  38 C.F.R. Part IV, 
Diagnostic Code 6260.  The Board thus finds no schedular 
basis upon which to grant a rating in excess of the 
currently assigned 10 percent for the veteran's tinnitus 
as he is receiving the maximum allowable rating for this 
disability.  There is no other applicable provision of the 
Schedule for Rating Disabilities (38 C.F.R. Part 4) that 
provides for a higher schedular rating for this disorder 
in the absence of any other associated symptomatology.  As 
the 10 percent rating under Diagnostic Code 6260 
represents the most disabling that the veteran's tinnitus 
has been from June 28, 2000, the effective date of the 
initial grant of service connection, the Board also finds 
that a staged rating for tinnitus is also not warranted.  
See Fenderson, supra.  

Additionally, there is no showing that the veteran's 
service-connected tinnitus reflects so exceptional or 
unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  In 
this regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, the condition is not shown to warrant frequent 
medical attention, much less frequent periods of 
hospitalization.  Finally, the Board notes that there is 
no evidence of any other factors that would otherwise 
render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required 
to remand or refer the claim for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As noted previously, the veteran and his representative 
argue that the appellant is entitled to a separate 10 
percent rating for tinnitus for each ear under Diagnostic 
Code 6260.  The Board finds no merit in this argument.  
While the rating schedule does provide for separate rating 
other some ear disabilities (see generally 38 C.F.R. §  
4.87, Diagnostic Codes 6200-6210 (2002)), it specifically 
does not address the "bilateral" condition in Diagnostic 
Code 6260 for tinnitus.  Tinnitus, on the other hand, has 
been defined by the Court as a ringing, buzzing noise in 
the ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); 
Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's 
Illustrated Medical Dictionary 1725 (27th ed. 1988)).  
Thus, the Board finds that either tinnitus is present or 
it is not, and that a single evaluation is appropriate 
whether it is perceived as being bilateral or unilateral.  
The Board therefore concludes that Diagnostic Code 6260 
provides for a maximum 10 percent rating for recurrent 
tinnitus, whether perceived as unilateral or bilateral.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260; Cromley v. 
Brown, 7 Vet. App. 376, at 378 (1995) (10% is the highest 
level possible under the regulations for tinnitus).  The 
Board would also point out that the provisions of 
38 C.F.R. § 4.25 are inapplicable to the facts of this 
case.



For all the foregoing reasons, the Board must conclude 
that the claim for an evaluation in excess of the current 
10 percent for tinnitus, as well as a separate 10 percent 
rating for each ear affected by tinnitus, must be denied.  
In reaching these conclusions, the Board has considered 
the applicability of the benefit of the doubt.  However, 
as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A rating in excess of 10 percent for tinnitus is denied.

Entitlement to separate initial evaluations of 10 percent 
for each ear affected by tinnitus is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) 
A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) 
You are no longer required to file a copy of your Notice 
of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

